ACCEPTED
                                                                                                    06-18-00002-CR
                                                                                          SIXTH COURT OF APPEALS
                                                                                                TEXARKANA, TEXAS
                                                                                                 3/26/2018 12:51 PM
                                                                                                   DEBBIE AUTREY
                                                                                                             CLERK

                                     NO. 06-18-00002-CR

ROGER DEE BENEFIELD                              §          IN THE COURT OF APPEALS
                                                                             FILED IN
                                                 §                    6th COURT OF APPEALS
VS.                                              §                      TEXARKANA,
                                                            SIXTH JUDICIAL   DISTRICT TEXAS
                                                 §                    3/26/2018 12:51:57 PM
STATE OF TEXAS                                   §                         DEBBIE AUTREY
                                                            TEXARKANA, TEXAS
                                                                               Clerk
         DEFENDANT’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE COURT:

       COMES NOW ROGER DEE BENEFIELD, Defendant, and moves the Court to extend the

time for filing the Appellant’s Brief in accordance with Rule 10.5 of the Texas Rules of Appellate

Procedure. In support of his motion, Appellant would show the following:

A.     Appellant’s brief is due by March 28, 2018.

B.     Appellant seeks a thirty-day extension.

C.     The undersigned counsel has a Daubert hearing scheduled for tomorrow, March 27, 2018,

       at 1:30 p.m. in Larry Short v. Memorial Medical Center et al., CV-00545-15-08 in the 159th

       District Court of Angelina County, Texas, approximately two hours away, followed by a

       family vacation in San Antonio (parents flew in from New York) until April 1, 2018. The

       undersigned counsel filed a response to a petition for review in the Texas Supreme Court,

       as requested by the Court, in The Source for PublicData.com, L.P. et al. v. D.K.W., No. 17-

       0723, on March 7, 2018. The undersigned counsel had a trial in James Bell v. Wheel &

       Performance—Longview, LLC, Cause No. S1-192-17 in the Justice Court of Gregg County,

       Texas, Precinct 1, on March 8, 2018.

D.     No extensions have previously been granted regarding the Appellant’s brief.

       This motion is made not for purposes of delay but so that justice may be done.

                                              Respectfully submitted,
                                             THE LAW OFFICE OF JONATHAN WHARTON
                                             P.O. Box 3585
                                             Longview, TX 75606
                                             Tel. (903) 931-3616
                                             Fax (903) 900-4727
                                             E-mail: jonwhartonlaw@gmail.com


                                             BY:     /s/ Jonathan Wharton
                                                    JONATHAN WHARTON
                                                    STATE BAR NO. 24075764
                                                    ATTORNEY FOR DEFENDANT

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing was served on the
District Attorney’s Office of Gregg County, counsel for appellee, on this the ______ 26    day of
   March
___________,   2018,  by  email.

                                                         /s/ Jonathan Wharton
                                                        JONATHAN WHARTON